DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 contains the following new matter “[Formula 1] 1.7 ≤ [Si]/([Al]+[Mn]/2) ≤ 2.9” as throughout the specification, Formula 1 is only set forth as “1.7 ≤ [Si]/([Al]+[Mn]) ≤ 2.9” (Pg. 4 line 5, Pg. 5 line 10, Pg. 11 line 5, Pg. 12 line 18, Pg. 15 line 8, and Pg. 18), as well as in withdrawn claim 6 and in the original claims filed 06/22/2018. The Examiner notes the change to Formula 1 in claim 1 initially appearing in the claim amendments filed 10/22/2020; however, a formula reading “1.7 ≤ [Si]/([Al]+[Mn]/2) ≤ 2.9” is not set forth anywhere in the original disclosure. 
Claim 2-5 are rejected by virtue of their dependency on claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9, and 12-15 of copending Application No. 16/470,784 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
claims 1-3, the combination of claims 1, 6-7, and 9 of ‘784 teaches a non-oriented electrical steel sheet comprising:
Element
Instant claim  
‘784 Ranges
Relationship
Si
2.5-3.3%
2.0-4.0%
Encompassing
Al
0.05-1%
0.0031-2.0%
Encompassing
Mn
0.05-1%
0.02-1.0%
Encompassing
S
>0 and ≤0.01% 
0.0005-0.009%
Falls within
N
>0 and ≤0.005% 
0.0005-0.004%
Falls within
C
>0 and ≤0.005% 
>0 and ≤0.004%
Falls within
Ti
>0 and ≤0.005% 
0.0005-0.003%
Falls within
Nb
>0 and ≤0.005% 
0.0005-0.003%
Falls within
P
0.001-0.1%
0.05-0.2%
Overlapping
Sn
0.001-0.1%
0.05-0.02%
Overlapping
Sb
0.001-0.1%
0.005-0.15%
Overlapping
B
>0 and ≤0.001%
-
Close (0%)
Cu
>0 and ≤0.025%
0.005-0.07%
Overlapping 
Mg, Zr, V
>0 and ≤0.005% (claim 2)
0.0005-0.003% Mg, V
Falls within
Fe and impurities
Remainder
Remainder
-


Overlapping and encompassing ranges are prima facie obviousness. Furthermore, the absence of a B content in the steel sheet of ‘784 is seen render obvious the claimed range as a close amount. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the amounts are so close, one skilled in the art would have expected substantially similar properties to result. See MPEP 2144.05(I). 
The claims of ‘784 are silent with regards to Formulas 1-4 of the instant claims; however, in considering the ranges of Si, Al, and Mn of ‘784 encompass the instant ranges, the ranges of ‘784 necessarily provide encompassing ranges for Formulas 1, 2, and 4 of the instant claims, and similarly, as the ranges of P, Sn, Sb of ‘784 overlap with the instant ranges, the ranges of ‘784 
Regarding claim 4, the claims of ‘784 are silent on a tensile test elongation; however, the combination of claims 1, 6-7, 9, and 12-15 of ‘784 teach the steel sheet being fabricated by steps of slab heating at 1100-1200ºC, hot-rolling, annealing at 950-1150ºC, cold rolling, and final annealing at 900-1150ºC, meeting the steel sheet processing steps in the instant specification of slab heating from 1100-1200ºC, hot rolling, annealing at 850-1150ºC, cold rolling, and final recrystallization annealing at 850-1150ºC (Pg. 13-14). In considering that the steel sheet of ‘784 shares a substantially similar composition and fabrication process with the instant steel sheet, the steel sheet of ‘784 would be expected to possess or render obvious a tensile test elongation of 24% or higher as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).
Regarding claim 5, a sheet thickness as claimed of 0.10-0.35 mm would have been obvious to one of ordinary skill in the art following from the process of ‘784 in claims 12-15, reciting similar steps of hot rolling and cold rolling to the instant application (Pg. 13-14), and additionally in view of the disclosure of ‘784 which teaches a final sheet thickness of 0.15-0.65 mm (Pg. 19). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Regarding claims 1-3, the combination of claims 1, 3, and 5 of ‘783 teaches a non-oriented electrical steel sheet comprising:
Element
Instant claim  
‘783 Ranges
Relationship
Si
2.5-3.3%
1.0-4.0%
Encompassing
Al
0.05-1%
0.001-0.1%
Overlapping
Mn
0.05-1%
0.01-0.3%
Overlapping
S
>0 and ≤0.01% 
0.002-0.009%
Falls within
N
>0 and ≤0.005% 
0.001-0.004% 
Falls within
C
>0 and ≤0.005% 
>0 and ≤0.004%
Falls within
Ti
>0 and ≤0.005% 
>0 and ≤0.003%
Falls within
Nb
>0 and ≤0.005% 
0.0005-0.005%
Falls within
P
0.001-0.1%
0.05-0.2%
Overlapping
Sn
0.001-0.1%
0.05-0.2%
Overlapping
Sb
0.001-0.1%
0.005-0.06%
Falls within
B
>0 and ≤0.001%
-
Close (0%)
Cu
>0 and ≤0.025%
0.005-0.07%
Overlapping
Mg, Zr, V
>0 and ≤0.005% (claim 2)
0.0005-0.005% Mg, V
Falls within
Fe and impurities
Remainder
Remainder
-


Overlapping and encompassing ranges are prima facie obviousness. Furthermore, the absence of a B content in the steel sheet of ‘783 is seen render obvious the claimed range as a close amount. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the amounts are so close, one skilled in the art would have expected substantially similar properties to result. See MPEP 2144.05(I).

Regarding claim 4, the claims of ‘783 are silent on a tensile test elongation; however, the combination of claims 1, 3, 5, 11, 16-17, and 19 of ‘783 teach the steel sheet being fabricated by steps of slab heating at 1050-1250ºC, hot-rolling, annealing at 950-1150ºC, cold rolling, and finish annealing at 750-1050ºC, which are substantially similar to the steel sheet processing steps in the instant specification of slab heating from 1100-1200ºC, hot rolling, annealing at 850-1150ºC, cold rolling, and final recrystallization annealing at 850-1150ºC (Pg. 13-14). In considering that the steel sheet of ‘783 shares a substantially similar composition and fabrication process with the instant steel sheet, the steel sheet of ‘783 would be expected to possess or render obvious a tensile test elongation of 24% or higher as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).
Regarding claim 5, the combination of claims 1, 3, 5, 11, and 18 teaches the steel sheet having a thickness of ≤0.36 mm. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 04/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736